Citation Nr: 0434136	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  01-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from December 1939 to 
September 1945. 

The veteran was denied service connection for a psychiatric 
disorder (claimed as "nervousness") in an October 1981 VA 
rating decision.  The veteran did not appeal that decision, 
and it became final in October 1982.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2004).

In February 2000, the RO received the veteran's claims of 
entitlement to service connection for chronic anxiety, 
arthritis and hypertension.  In a May 2000 rating decision, 
the RO found that the claims were not well grounded, without 
addressing the question of whether new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
disagreed with the May 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
November 2000.  

In August 2003, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
completed, and confirmation was received from the veteran 
that he had no additional evidence to submit, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denials.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in December 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  In an unappealed October 1981 rating decision, the RO 
denied service connection for a psychiatric disorder. 

2.  The evidence associated with the claim file subsequent to 
the RO's October 1981 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence does not reveal that the 
veteran's claimed arthritis is causally related to an injury 
or disease incurred in military service.

4.  Competent medical evidence does not reveal that the 
veteran's claimed hypertension is causally related to an 
injury or disease incurred in military service.


CONCLUSIONS OF LAW

1.  The RO's October 1981 decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the October 1981 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  Arthritis was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

4.  Hypertension was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
arthritis and hypertension.  He is also seeking to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder which was denied by the RO in an unappealed October 
1981 rating decision. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable to the arthritis and 
hypertension claims.  However, absent a decision to reopen 
the psychiatric claim, the duty to assist provisions do not 
apply to that claim.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

As was noted in the Introduction, the RO initially denied the 
veteran's claims in May 2000 by finding that they were not 
well grounded.  The VCAA, which was enacted into law in 
November 2000, eliminated the concept of a well grounded 
claim.  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the March 2001 SSOC the RO denied 
service connection for arthritis and hypertension based on 
the substantive merits of the claims, applying the current 
standard of review.  The RO declined to reopen the 
psychiatric claim on the basis that no new and material 
evidence has been submitted.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.




Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This aspect of the VCAA also 
applies to issues involving finality and the submission of 
new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2000 rating decision, by the November 
2000 statement of the case (SOC), and by the March 2001 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, a letter was sent to the veteran in 
February 2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
enumerated the evidence already requested by the RO; and it 
provided a description of the evidence still needed to 
establish those elements.  That letter was followed by a 
similar letter in January 2004, in response to the Board's 
August 2003 remand.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 VCAA letter, the RO informed the veteran that 
"We will try to help you get such things as medical records, 
employment records, or records from other Federal agencies. 
[...] We will also assist you by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."  The January 
2004 letter provided similar information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2003 letter told the veteran to give the RO 
"the name of the person, agency, or company who has relevant 
records; the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records."  The January 2004 letter provided similar 
information.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the RO sent the veteran a 
letter in March 2001, which informed him that "You can 
always provide to us or tell us about additional information 
or evidence that you want us to try to get for you."  In 
addition, the January 2004 letter notified the veteran that 
"If there is any additional information you would like to 
submit, you can provide it on VA Form 21-4142."  The Board 
believes that these statements comply with the requirements 
of 38 C.F.R. § 3.159 (b) in that they informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  

The Board therefore finds that the various letters which were 
sent to the veteran properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the February 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
May 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2004).  

Subsequent to the enactment of the VCAA, as explained above, 
the veteran was afforded opportunities to submit additional 
evidence and to respond to the notice letter, thus fulfilling 
the requirements of the VCAA.  The veteran did in fact 
respond to the RO's February 2003 letter in March 2003, with 
a consent form to obtain additional medical records.  Efforts 
were made by the RO to obtain the evidence identified.  In 
February 2004, the veteran submitted a letter stating that 
"To the best of my knowledge I have sent to you all the 
information that I could collect regarding my case."

Thus, any VCAA notice deficiency has been rectified.   

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the veteran identified 
several private physicians in March 2000, but indicated that 
they were all deceased, and he could not provide dates of 
treatment.  The RO requested the veteran's Social Security 
Administration (SSA) records and received a response in 
January 2001 that the veteran's file had been destroyed as a 
disability claim was never filed.  The RO obtained the 
veteran's service medical records.  In December 2001, the RO 
made an attempt to obtain additional records for the veteran, 
and received notification in November 2002 that perpetual 
records went back only to 1985, and there were no records 
found for the veteran.  

In response to the Board's August 2003 remand, the RO made 
additional efforts to obtain evidence identified by the 
veteran.  In February 2004, the veteran submitted a letter 
stating that he had sent all the information that he could 
collect regarding his case, and that all of his doctors had 
passed away over the years.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as will be discussed in 
more detail immediately below, the Board concludes that, as 
the evidence does not establish an in-service disease or 
injury with respect to the claimed disorders, an examination 
or nexus opinion is not necessary to reach a decision on the 
claim.

The veteran's representative specifically requested an 
examination in October 2001 to determine whether the 
veteran's arthritis was related to trauma suffered in the 
veteran's military occupation as a truck driver.  However, 
the service records do not reveal any such trauma, and this 
is conceded in the representative's statement.  

In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to the etiology of 
the veteran's claimed back disability would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Thus, in the absence of objective evidence of an in-service 
injury or disease upon which a medical examiner could base a 
nexus opinion, any such opinion would be speculative and 
would not aid the Board in its decision or benefit the 
veteran.  Under the circumstances presented in this case, a 
remand for such examination and opinion would serve no useful 
purpose because such examination is not "necessary".  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in 
his VA Form 9 that he did not want a BVA hearing, and he 
never requested a hearing before the RO.  The veteran's  
representative has submitted written argument in his behalf.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision.   

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

The veteran is seeking service connection for arthritis and 
hypertension.  He essentially contends that these disorders 
resulted from his military service.  As these claims are 
being decided on a similar basis, the Board will address them 
in a common discussion.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).


Presumptive service connection

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, cardiovascular-renal 
disease, including hypertension, or psychoses become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  The term cardiovascular renal 
disease applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease, and 
since hypertension is an early symptom long preceding the 
development of those diseases in their more obvious forms, a 
disabling hypertension within the 1-year period will be given 
the same benefit of service connection as any of the chronic 
diseases listed.

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Standard of review - service conection

The general standard of review has been set out in connection 
with the Board's VCAA discussion, above.

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of current 
diagnoses with respect to hypertension and arthritis.  The 
veteran was diagnosed by his private physician, Dr. C.P.C. in 
April 2000 with arthritis and hypertension.  Accordingly, the 
first Hickson element has been met.

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or even suggest that the veteran suffered any 
injury or disease during his military service that may be 
related to the current diagnoses of arthritis and 
hypertension.  The service medical records are entirely 
negative as to such a disease or injury.  Crucially, the 
veteran's service separation examination, conducted in 
September 1945, contains a finding of no musculoskeletal 
defects and a blood pressure reading of 110/68.  [As 
discussed above, for VA purposes the term hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater.]  The veteran did not report any pertinent disease 
or injury.  

The remainder of the veteran's service medical records are 
similarly devoid of any relevant evidence.  A March 1944 
hospital record shows a blood pressure reading of 120/80.  
The Board finds that the service medical records provide 
strong evidence that, at the time of separation, the veteran 
did not have an injury, disease, or disability that may be 
related to his current arthritis or hypertension.  

The veteran's military occupational specialty was truck 
driver.  As noted above, the veteran's representative 
contends that the veteran suffered trauma due to his service 
as a truck driver on rough and unpaved roads.  See a VA form 
646 dated October 26, 2001:  

The veteran's military occupation was that of a truck 
driver 
and in the India-Burma campaigns there was [sic] no 
smooth 
highways to transport supplies on, . . . causing the 
driver to be 
bumped and thrown around the cab and this could have 
resulted 
in trauma to the joints.  Not enough for sick call, but 
enough for 
continuous aggravation."

The veteran is certainly competent to relate his experiences 
during service.  While it is within the veteran's competence 
to relate the conditions of service, such as driving on rough 
roads, neither he or his representative is competent to opine 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board finds it significant that the veteran did not 
report any such trauma during his military service, and by 
the representative's own admission, he was not treated for 
such claimed trauma during service or for that matter at any 
other time.  In essence, the representative's suggestion that 
the arthritis diagnosed over a half century after service was 
caused by in-service alleged trauma amounts to mere 
speculation unencumbered by any objective evidence 
whatsoever.  

It does not appear that the veteran is contending, in so many 
words, that he sustained a traumatic injury in service.  
However, to the extent that the veteran is now so contending, 
the Board favors the service medical records, which show no 
such injury and no musculoskeletal defects on separation or 
any other time.  The veteran's recollections of the events of 
service, more than 50 years ago, may be dimmed with time.  
See Curry v. Brown, 7 Vet. App. 59 (1994) [a veteran's 
version of events from past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder].  See also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].    

The Board observes in passing that the evidence does not 
reflect that the veteran engaged in combat with an enemy, and 
the veteran does no appear to so contend.  The combat 
presumptions are therefore inapplicable to this case.  See 38 
U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).    

The veteran has advanced no specific contentions concerning 
the relationship between his currently diagnosed hypertension 
and his World War II military service.

With respect to the presumptive provisions which attach to 
arthritis and cardiovascular disease, the first diagnosis of 
either arthritis or hypertension comes from the February 2000 
letter from Dr. C.P.C.  He stated in that letter that he had 
been treating the veteran since 1982.  Thus, prior to 1982, 
there is no competent medical evidence of a diagnosis of 
hypertension or arthritis.  Indeed, an August 1981 letter 
from G.L.W., D.O. noted a variety of symptoms such as fatigue 
chest pains and shortness of breath and ascribed such to 
hyperventilation syndrome, "non-cardiac" in nature.  
Therefore, the veteran cannot be presumed to have incurred 
either disorder in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board finds it significant that the veteran did not 
report either hypertension or arthritis to VA or to his 
health care providers until he filed his February 2000 claim, 
over 50 years after service.  This cannot be said to be due 
to any lack of contact with the VA system.  The veteran was 
hospitalized in October 1953 for a left femur fracture; no 
reference was made to any complaint or objective symptoms of 
either arthritis or hypertension in that report.  The 
veteran's blood pressure was measured at 138/80.  

The veteran applied for service connected benefits in 1981 
for a psychiatric disorder.  Prior to that, he applied for 
benefits in May 1946 and November 1953 for a variety of 
claimed disabilities.  Neither arthritis or hypertension were 
mentioned (although the May 1946 claim contained a reference 
to "pains in back").  His first claim for such disabilities 
came in February 2000, approximately 55 years after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

Accordingly, the Board finds that the second Hickson element, 
in-service incurrence of disease or injury, is not met on 
either a direct or a presumptive basis.

Turning to the third element, there is no competent medical 
evidence that even purports to establish a relationship 
between the veteran's hypertension or arthritis and his 
military service.  The primary evidence in support of such a 
relationship comes from the veteran's own contentions.  
However, as discussed above it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, supra.  

The Board additionally finds that the continuity of 
symptomatology provisions found in VA regulations are not 
applicable here.  See 38 C.F.R. § 3.303(b).  Indeed, the 
veteran himself does not appear to contend that continuous 
symptomatology existed after service.  

Accordingly, the Board finds that the third Hickson element 
is not met.

In summary, for reasons and bases described above the Board 
concludes that two of the three elements necessary for 
service connection are not met.  The Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's current arthritis or hypertension resulted from a 
disease or injury incurred in active service.  The veteran's 
claims of entitlement to service connection for hypertension 
and arthritis are accordingly denied.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

The veteran also seeks to reopen a claim of entitlement to 
service connection for a psychiatric disorder, which was 
previously denied in an October 1981 VA rating decision.

Pertinent law and regulations

The law and regulations governing service connection have 
been set out in detail above and will not be repeated.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a) 2004)].  The veteran filed his request 
to reopen in February 2000, prior to this date.  Therefore, 
the earlier version of the law. Which is set forth in the 
paragraph immediately following, is applicable in this case.  
 
New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. See 38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Board initially points out that although the RO denied 
the claim in May 2000 on the basis that it was not well 
grounded, rather than on the basis that new and material 
evidence had not been received, it later denied the claim on 
the basis that new and material evidence had not been 
received which was sufficient to reopen the claim.  See the 
August 2004 SSOC, page 8.  In any event, the Board must first 
examine whether the evidence warrants reopening the claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied. 

The October 1981 decision

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the October 1981 denial, the evidence then of 
record established only that the veteran had a currently 
diagnosed psychiatric disability, satisfying element (1).  
Although the veteran claimed that he suffered with and was 
treated for symptoms of a psychiatric disorder in service, 
which if established would have satisfied element (2), there 
was no competent, objective evidence of such treatment in the 
veteran's service medical records.  

In addition, there was no competent medical evidence showing 
a relationship between any in-service incident and his 
current disability, element (3).  
The medical evidence of record in October 1981 included no 
opinion as to a relationship between the veteran's 
psychiatric disorder and his military service decades 
earlier.  In fact, an August 1981 report of Dr. G.L.W. noted 
symptoms of marked anxiety associated with chest pain, but 
did not purport to establish any relationship between the 
anxiety and the veteran's military service.  

Recent evidence

The evidence submitted after the October 1981 denial 
similarly does not tend to establish a nexus between an in-
service injury or disease and the veteran's current 
disability.  The only medical evidence that nominally 
addresses the issue comes from a February  2000 letter from 
Dr. C.P.C.  That letter simply states that Dr. C.P.C. has 
been treating the veteran for, among other things, chronic 
anxiety since 1982.  Such evidence is not new and material.  
The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993).

Statements from the veteran, although continuing to report a 
relationship between the veteran's military service and a 
current psychiatric disorder, cannot be considered new and 
material as to the matter of medical nexus.  The veteran's 
current contentions are essentially reiterative of express or 
implied contentions made in connection with the 1981 claim, 
i.e. that there is somehow a relationship between the 
veteran's psychiatric problems and his military service.  
These statements are therefore not new.  In addition, the 
veteran law statements as to medical matters such as etiology 
are not competent and therefore are not material.  See 
Espiritu, 2 Vet. App. at 494-5.  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the October 1981 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been received, the claim of entitlement to service connection 
for a psychiatric disorder is not reopened, and the benefit 
sought on appeal, service connection for a psychiatric 
disability, remains denied. 

Additional comment

The veteran's representative has raised the argument that the 
RO failed to properly assist the veteran in developing this 
issue.  As discussed above, there is no duty on the part of 
VA to assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).

ORDER

Service connection for hypertension is denied.

Service connection for arthritis is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a psychiatric 
disorder is not reopened.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

